Citation Nr: 0334406	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-04 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
compression fracture of the dorsal spine, currently rated as 
20 percent disabling.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran had active service from October 1966 to October 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied a rating greater than 20 
percent for the veteran's residuals of compression fracture 
of the dorsal spine (hereinafter dorsal spine disability), 
and denied service connection for peripheral neuropathy due 
to Agent Orange (AO) exposure.  


REMAND

Preliminary review of the record discloses that additional 
action by the RO is required before the Board can adjudicate 
the issues on appeal. While the Board regrets the delay 
associated with this remand, this action is necessary to 
ensure that the veteran's claims are fairly adjudicated.  The 
present record does not contain sufficient information which 
would allow the Board to make an appropriate determination at 
this time. 38 U.S.C.A. § 5103A.

The record shows that the veteran sustained a dorsal spine 
fracture as a result of a helicopter crash while in service 
in Alabama in 1966, and further back injuries in a second 
crash post service in 1970, while in the reserves.  On 
October 1973 VA examination, x-rays showed 15 degrees of old 
compression of the superior surfaces of D10 and D11 without 
scoliosis or kyphosis, with diagnostic impression of old 
fracture deformities D10, D11.  

An October 1983 neurological examination showed complaints of 
back pain with a feeling of numbness and tingling of the 
right leg off and on and limitation of motion of that 
extremity. 

A June 1985 neurological examination noted complaints of back 
pain, spasms, considerable difficulty flexing the right leg 
on the hip and paresthesia of the right leg on prolonged 
standing.  Neurologic examination was noted as normal except 
for limitation of straight leg raising on the right to 60 
degrees, and limitation of lateral and forward flexion of the 
lumbar spine.  Diagnosis was status post compression fracture 
of D11, with radiculopathy by history.

July 1997 VA spine examination includes reports that the 
right leg tingled down to the toes sparing the big toe, 
causing cramps, with difficulty standing and sitting. 
Diagnosis was status post T11-12 fracture; no spinal cord 
signs but hip flexor weakness and foot dorsiflexor and 
everter weakness indicative of a peroneal palsy.  

October 2000 VA outpatient progress notes show an EMG Report 
with a diagnosis of mild to moderate peripheral neuropathy 
electrically shown by EMG examination on the right lower 
extremity.

January 2001 VA examination shows complaints of pain more 
frequently across the low back, tingling and burning 
sensations in both legs, right more severe than left; 
difficulty getting around or carrying things, and difficulty 
with prolonged standing.  It was indicated that the veteran's 
deep tendon reflexes are active and equal, but he was unable 
to extend his knees against gravity, indicating some profound 
neurological weakness which would seem to be as probably a 
peripheral neuropathy or some type of internal cord 
neurological problem rather than any relation to the 
compression fractures of his thoracic spine disability. 
Neurology follow-up for profound peripheral neuropathic 
problems was recommended.  Diagnoses included compression 
fracture of T11 vertebra, and chronic neurological pathology 
of unknown etiology. 

February 2001 VA Progress notes and Agent Orange Examination 
shows complaints of burning feet since service, and back pain 
with episodic difficulty moving his limbs, radiating pain in 
the right thigh and medial calf and tingling in this area, 
and often missing the target when trying to point during 
teaching.  The examiner noted that there was peripheral 
neuropathy documented by EMG/NCS and clinical examination, 
with tingling in the feet since service, mild in severity; 
with degenerative joint disease of the thoracic spine, mild 
in the lumbar spine.  

On July 2001 Peripheral Nerves VA examination, the examiner 
reported mild to moderate peripheral neuropathy, and opined 
that the veteran had fugue state probably secondary to 
psychiatric problems, and that there was a large psychologic 
overlay to the problems in this patient, and a large 
psychogenic overlay.

In sum, the evidence shows that the veteran has several non 
service connected conditions, a service-connected skin 
condition, and a service-connected dorsal spine disability.  
Neurological examinations were noted as normal until October 
2000, when mild peripheral neuropathy was noted.  The 
symptoms associated with the right low extremity have been 
attributed by the July 2001 spine examiner, to peripheral 
neuropathy or some type of internal cord problem likely 
unrelated to the service-connected compression fractures of 
the dorsal spine, and have been characterized as neuropathy 
of unknown etiology.  

In his June 2001 claim for service connection for peripheral 
neuropathy secondary to Agent Orange exposure, the veteran 
referenced his arms, legs and sometimes speech.

The law is clear that if the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions. 
However, it is not free to substitute its own judgment. See 
38 U.S.C.A. § 5103A; Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). See also Green v. Derwinski, 1 Vet. App. 121 
(1991); 38 C.F.R. § 4.2 (if VA examination does not contain 
sufficient detail, it is incumbent upon rating board to 
return the report as inadequate for evaluation purposes).

Additionally, during the pendency of this appeal there has 
been a significant change in the law; i.e., the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA). See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002). Among other 
things, this law redefines the obligations of VA with respect 
to notice and the duty to assist. This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date. 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The RO has not notified the veteran of the VCAA provisions, 
what assistance VA would provide, and what evidence, if any, 
the veteran should provide pursuant to VCAA. See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), nor has he been advised 
of VA's obligations to assist him in the development of his 
claims.

Given the complexity of the veteran's claims, the Board finds 
that VA examination is required for further assessment of the 
service-connected dorsal spine disability and its effect on 
the veteran's functional impairment; to resolve the conflict 
in diagnoses of his neuropathic manifestations of the upper 
and lower extremities, and for medical opinion as to any 
causal link between the neuropathic symptomatology and the 
service-connected dorsal spine disability, or exposure to 
Agent Orange in service, or to other incident of service or 
to a service-connected disability.  The veteran's service 
personnel records should also be obtained for verification of 
his period of service in Vietnam.

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO must take this opportunity to 
review the file and assure that all notice 
and development required by the VCAA 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) are fully complied with and 
satisfied. See also Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), and any other 
applicable legal precedent.

2.  Obtain the veteran's service personnel 
records, and all VA and private medical 
records for treatment of the dorsal spine 
disability since the July 2001 VA 
examination.

3.  Schedule the veteran for a VA 
examination by an appropriate examiner to 
evaluate the current severity of his 
service-connected dorsal spine disability.  
The claims folder must be provided to the 
examiner for review, and the examiner 
should indicate such review in the 
examination report.  The examiner should 
be given a summary of the applicable 
diagnostic critera governing the 
evaluation of his service-connected 
residuals of compression fracture of the 
dorsal spine.  These should include the 
diagnostic criteria previously considered 
by the RO, as well as the revised criteria 
for evaluation of the spine that became 
effective September 26, 2003.  See 68 Fed. 
Reg. 51,454-51,458 (2003).  

The examiner should address the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59, and 
specify whether there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or incoordination 
associated with the dorsal spine.  To the 
extent possible, the examiner should 
express such functional loss in terms of 
degrees of limitation of motion and 
indicate whether, and to what extent, the 
veteran experiences additional functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use.  The examiner 
should set forth all examination findings, 
along with the complete rationale for each 
opinion expressed and conclusion reached.

All appropriate tests and studies, to 
include X-rays and range of motion studies 
(the latter expressed in degrees, with 
normal ranges provided for comparison 
purposes) should be conducted, and any 
consultations deemed necessary should be 
accomplished.  All clinical findings 
should be reported.  The report of the 
examination should be comprehensive and 
include a detailed account of all 
manifestations of the service-connected 
dorsal spine disability.  

The examiner is also asked to specify an 
opinion as to any causal relationship 
between (1) the service-connected dorsal 
spine disability and complaints of 
radiating pain and tingling or numbness in 
the right lower extremities and upper 
extremities, and other neurologic symptoms 
as claimed.

4.  The veteran should also be scheduled 
to undergo a VA examination, conducted by 
an appropriate specialist, to evaluate the 
nature, severity, and etiology of his 
variously diagnosed neuropathic symptoms.  
The claims folders and a copy of this 
remand must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination, and the 
examiner must note such review in the 
examination report.

The examiner is asked to reconcile the 
opinions relating to etiology of the 
claimed neuropathic manifestations 
variously diagnosed as peripheral 
neuropathy, and characterized in January 
2001 VA spine examination as profound 
neurological weakness or probably a 
peripheral neuropathy or some type of 
internal cord neurological problem of 
unknown etiology, and in July 2001 VA 
Peripheral Nerves examination as fugue 
state probably secondary to psychiatric 
problems, or as having a large 
psychogenic/psychologic overlay.  The 
examiner must include the complete 
rationale for all opinions and conclusions 
expressed.

Following a review of the veteran's 
service medical records and history, VA 
examinations, and Agent Orange 
examinations, and provided that a 
definitive diagnosis of peripheral 
neuropathy is confirmed, the VA specialist 
should render an opinion as to whether (1) 
the condition diagnosed as peripheral 
neuropathy is chronic.; (2) whether it is 
unlikely, likely, or at least as likely as 
not, that the veteran's peripheral 
neuropathy is related to in service 
exposure to an herbicide agent, such as 
Agent Orange; or otherwise related to 
service or to a service-connected 
disability.

5.  After RO adjudication, which should 
include consideration of the revised spine 
disability provisions effective September 
26, 2003, if the benefits sought on appeal 
are not granted, the case should be 
returned to the Board, following 
completion of the usual appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


